AMY, J.,
concurring in part, dissenting in part.
hi agree with the majority in its granting of, the motion to dismiss filed by the Department of Public Safety and Corrections.
However, I respectfully dissent from the remainder of the majority review as I would also grant the motion to dismiss filed by the Sheriff of Rapides Parish. Notably, the order of appeal in the present case arises from only the December 18, 2014 judgment of the trial court. That judgment addressed the State’s and the Sheriffs motions to dismiss appeal as well as a denial of the plaintiffs motion for extension of time. However, the plaintiff only assigns as error the merits of the summary judgment and the imposition of sanctions, i.e., matters not covered by the scope of the judgment under review, and does not, in fact, address the subject matter of the December 18, 2014 judgment. Accordingly, in my view, the appeal, as taken by the plaintiff, has been abandoned per Uniform Rules — Courts of Appeal, Rule 2-12.4.
For these reasons, I concur in part, and dissent in part.